Case 1:20-cv-02292-TWP-MPB Document 1 Filed 09/02/20 Page 1 of 3 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MARGARET PAUL,

        Plaintiff,

v.                                                                CASE NO. 1:20-cv-02292

MENARD, INC.,

        Defendant.

                           PETITION FOR REMOVAL OF ACTION

        Defendant Menard, Inc., by counsel, and for its Petition for Removal of Action, Menard

Inc., states as follows:

        1.      On July 16, 2020, Plaintiff filed her Complaint against Defendants Menard, Inc.,

(hereinafter “Menards”) in the Marion Superior Court Civil Division 13, under Cause Number

49D13-2007-CT-023664.

        2.      In her Complaint, Plaintiff alleges that on May 18, 2019, she was an invitee on the

Menard’s premises when she slipped and fell, causing her injuries and damages.

        3.      Plaintiff alleges that she “has incurred medical expenses and other special expenses

and will incur future medical expenses, lost wages and other special expenses”.

        4.      Plaintiff is a citizen of the State of Indiana.

        5.      Defendant is incorporated under the laws of the State of Wisconsin with its

principal place of business in Eau Claire, Wisconsin.

        6.      Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

of the impediments to removal under 28 U.S.C. § 1445 are present in this action.
Case 1:20-cv-02292-TWP-MPB Document 1 Filed 09/02/20 Page 2 of 3 PageID #: 2




        7.      Defendant certifies that to the best of its knowledge, information and belief, the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest

and costs.

        8.      Defendant was served with Plaintiffs' Complaint by certified mail on July 23, 2020.

Pursuant to Marion County Superior Court 13’s Order on Defendant’s Motion for Extension of

Time dated August 11, 2020, Defendant’s Answer to Plaintiff’s Complaint is due on September

13, 2020.

        9.      On August 31, 2020, Counsel for Defendant was notified by Plaintiff’s counsel that

Plaintiff has sustained substantial injuries, including a torn MCL requiring surgical intervention,

and therefore is unable to limit her damages to $75,000 or lesser.

        10.     This Petition for Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

        11.     Copies of all pleadings filed in the state court action that are in the possession of

Defendant are attached as “Exhibit A”.

        12.     Contemporaneously, a written notice is being provided to all adverse parties and to

the Clerk of the Marion Superior Court, Civil Division 13 that this Petition of Removal is being

filed in this Court.

        WHEREFORE, Defendant, Menard, Inc., prays that the entire state court action pending

in the Marion Superior Court, Civil Division 13 of Indiana, under Cause Number 49D13-2007-

CT-023664, be removed to this Court for all further proceedings.

        Dated: September 2, 2020.
Case 1:20-cv-02292-TWP-MPB Document 1 Filed 09/02/20 Page 3 of 3 PageID #: 3




                                              Respectfully submitted,

                                              KOPKA PINKUS DOLIN PC


                                              By: /s/ Jessica N. Hamilton
                                                  Jessica N. Hamilton, Atty No. 34268-71
                                                  Leslie B. Pollie, Atty No. 25716-49
                                                  Attorneys for Menard, Inc.

                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 2, 2020, the foregoing has been filed through the Court’s
ECF system and notice has been electronically served on all counsel of record. Parties may access
this filing through the Court’s system.

Phillip Olsson
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404


                                                /s/ Jessica N. Hamilton
                                              Jessica N. Hamilton

KOPKA PINKUS DOLIN PC
550 Congressional Boulevard
Suite 310
Carmel, IN 46032
(317) 818-1360 | office
(317) 818-1390 | fax
jnhamilton@kopkalaw.com
